Order, Supreme Court, Bronx County, entered May 12, 1972, denying plaintiff’s motion to serve a supplemental bill of particulars and granting defendant’s cross motion to stay the trial of the action, unanimously modified, on the law and in the exercise of discretion, to grant plaintiff’s motion to permit service of a supplemental bill of particulars, and otherwise affirmed, without costs and without disbursements. In view of the stay of the action pending trial of the Court of Claims suit, we can see no prejudice in permitting the service of the supplemental bill of particulars. Concur — Nunez, J. P., Kupferman, Steuer, Tilzer and Capozzoli, JJ.